Citation Nr: 0424165	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from November 1960 to 
February 1964.  The veteran died on July [redacted], 1999.  The 
appellant is the veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2003, the Board remanded this matter to 
the RO for further development.  The appeal has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died in July 1999, at the age of 56, and the 
immediate cause of death was anemia due to (or as a 
consequence of ) petropeuteneal lymphadenopathy due to (or as 
a consequence of) metastatic neuroendocrine carcinoma.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause was multiple pulmonary 
mestatic nodules.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The veteran's fatal anemia, retroperitoneal 
lymphadenopathy, metastatic neuroendocrine carcinoma, and 
multiple pulmonary metastatic nodules were not present during 
service or for many years thereafter, and it are not causally 
linked to any incident of service, to include exposure to 
asbestos.

4.  The veteran did not die of a service-connected 
disability, nor was a permanent service-connected disability 
in existence at the time of his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially cause his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.308, 
3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

The veteran died in July 1999, at the age of 56.  At the time 
of death, he was not service-connected for any disability.  
The original certificate of death dated in July 1999 reflects 
that the immediate cause of death was anemia due to (or as a 
consequence) of retroperitoneal lymphadenopathy due to (or as 
a consequence of) metastatic neuroendocrine carcinoma.  The 
manner of death was described as natural, and it was 
indicated that an autopsy was not performed.  An amended 
certified certificate of death dated in June 2001 shows that 
other significant conditions contributing to death, but not 
resulting in the underlying cause was multiple pulmonary 
mestastic nodules.  

The appellant maintains that the cause of the veteran's death 
was the result of his exposure to asbestos during service.  

The veteran's occupational military specialties (MOS), 
included that of a fireman and boiler man.  Based on the 
veteran's period of service and his MOS, exposure to asbestos 
is conceded.  VA Manual 21-1, Part VI, para. 7.21 (October 3, 
1997); see also VAOPGCPREC 4-2000 (April 13, 2000), Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).   

The question the Board must decide is whether the veteran's 
death was caused by his exposure to asbestos during service.  

Service medical records show that the veteran was seen and 
treated for bronchopneumonia in January 1961.  The report of 
separation examination dated in January 1964 is negative for 
complaints, findings, or diagnoses of a respiratory disorder.  

Private medical records beginning in October 1997 reflect 
that the veteran was seen for complaints of a cold associated 
with fever, anemia, and exertional dyspnea.  A chest X-ray 
dated in October 1997 showed mild diffuse fibronodular 
changes.  In October 1997, a colonoscopy and biopsy resulted 
in findings consistent with origin and villotubular tumor.  
Other records dated in October 1997 reflect diagnoses of 
angina and diabetes mellitus.  

An X-ray of the chest dated in November 1997 revealed 
findings consistent with chronic fibronodular changes 
throughout the lungs, unchanged from previous examinations.  
There was no new active (lung) process seen on the then 
current examination.  A CT of the abdomen performed in 
November 1997 revealed findings consistent with metastatic 
disease with a large mass of the right adrenal gland with 
downward extension of the mass along the paracaval region.  

The veteran was hospitalized in December 1997.  The admitting 
diagnoses were colonic polyp and cholelithiasis.  Following 
surgery, the diagnoses were malignant paraganglioma of the 
right adrenal gland, cholelithiasis, villotubular adenoma of 
the right colon, hytension, diabetes mellitus, anemia, and 
postoperative psychosis.  

Following a CT of the abdomen performed in December 1997, the 
impression included left adrenal mass, right adrenal necrotic 
mass, enlarged retroperitoneal lymph nodes, cholelithiasis, 
and multiple pleural based plague seen at the lung bases 
suspicious for asbestosis related pleural disease.  

Private records dated from 1998 to 1999 reflect that the 
veteran was hospitalized on multiple occasions for symptoms 
associated with his neuroendocrine malignancy.  In February 
1999, the veteran was hospitalized for hyperthermia and 
interstitial pneumonia bilaterally.  A CT of the chest 
revealed a small pericardial effusion, mild cardiomegaly, 
several solid lung nodules, bilaterally, felt to be benign 
and possibly metastatic disease.  An examination of the chest 
revealed that the lungs were clear; a diagnosis of advanced 
neuroendocrine carcinoma was entered.  

A private CT of the abdomen performed in April 1999 revealed 
that (since November 1997) there was a development of small 
right pleural effusion; findings were also suggestive of 
metastatic liver disease.  

X-rays of the chest performed in May 1999 revealed the 
development of diffuse alveolare infiltrates throughout the 
left lung and persistent bilateral interstitial infiltrative 
changes, stable since a prior May 1999 study.  X-rays of the 
chest dated in June 1999 revealed bilateral pulmonary 
infiltrates, slightly improved over May 1999.  No new 
progressive finding or evidence of pulmonary edema was found.  

VA outpatient treatment records dated from 1997 to 1999 
reflect continued treatment for neuroendocrine carcinoma.  An 
examination in June 1999 revealed that the veteran had 
metastasis of the liver, lungs, and bones.  His main 
complaint was pain in the left adrenal gland region and in 
the back, anorexia, and weight loss.  On physical 
examination, the lungs demonstrated decreased breath sounds.  
An X-ray of the chest dated in June 1999 revealed, in 
pertinent part, a small right pleural effusion.  

In a June 1999 statement, Farooq Ahmed, M.D., indicated that 
the veteran had metastasis neuroendocrine carcinoma that has 
been complicated by severe malnutrition and weakness.  

Statements regarding the veteran's condition were received 
from the office of Dr. Lowell L. Hart in 1998 and 1999.  In 
January 1998, Dr. Hart saw the veteran for further evaluation 
of his metastatic carcinoma.  At that time, the veteran was 
doing pretty well.  His lungs were clear and his heart had 
regular rate and rhythm.  It was noted that the veteran had a 
neuroendocrine tumor.  The doctor reported that since no 
primary site had been found, the veteran should be considered 
to have a neuroendocrine tumor of unknown primary site.  Dr. 
Lowell observed that such tumors may run the gamut from 
slower-growing tumors such as carcinoid, to fast growing 
tumors such as small cell carcinoma of the lung.  The doctor 
noted that the tumor seemed to be bulky and was acting 
aggressively with bone metastasis.  In a June 1999 statement, 
Joan Gibble, a nurse practioner (on behalf of Dr. Lowell L. 
Hart) stated that the veteran's diagnosis was neuroendocrine 
cancer with nodules shown on chest on X-ray.  The nurse 
practioner stated that the nodules could be the result of 
possible asbestos exposure or possibly metastasis.  

In July 1999, the veteran was hospitalized at a private 
facility for mental status change and metastasis carcinoma.  
It was observed that he was two years out from the time of 
the initial presentation for a neuroendocrine carcinoma 
arising in the right adrenal gland or the right renal 
paraganglia with extensive local disease in addition to bony 
metastasis and most recently with the development of 
retroperitoneal lymphadenopathy.  He received additional 
treatment, but ultimately expired.  The final diagnosis was 
uremia coma, and the secondary diagnosis was metastatic 
neuroendocrine carcinoma, diabetes, and anemia.  

In a July 2000 letter, Dr. Lowell Hart and nurse practioner 
Joan Gibble, stated that the direct causes of the veteran's 
death were neuroendocrine carcinomas with cancer of the 
lungs, liver and bones as contributory factors.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
The Board notes that the veteran was not service-connected 
for any disability, including anemia, retroperitoneal 
lymphadenopathy, metastatic neuroendocrine carcinoma, or 
pulmonary malignant nodules.  The veteran's service medical 
records are negative for any complaints, symptoms, findings 
or diagnoses related to his terminal disorders.  The 
competent post-service medical evidence does not show that he 
suffered from anemia, retroperitoneal lymphadenopathy, 
metastatic neuroendocrine carcinoma, or pulmonary malignant 
nodules until decades after his separation from service.  
Accordingly, service connection for those disorders is not 
warranted on a presumptive basis.  38 U.S.C.A. §§  1112, 1113 
(West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).  Moreover, 
the evidence does not establish that the cause of the 
veteran's was incurred in or aggravated by service on a 
direct basis as it was not demonstrated until many years 
after he was discharged from service and has not been linked 
to service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

As noted above, the appellant believes that her husband's 
death was caused by his exposure to asbestos in service.  She 
says in her April 2002 statement that the claim has been 
denied incorrectly in the past based because adjudicators 
state that the primary site of the cancer was in the adrenal 
gland.  She points to evidence in the medical record showing 
that the primary site was undeterminable.  She also points to 
medical research which states that cancers do not start in 
the lymph node system (which the adrenal gland is part of); 
it spreads the cancers but they do not start there.  She also 
reports that a pathologist told her that if her husband had 
pleural plaques on his lungs then he most likely had 
mesothelioma-which is a lung cancer caused by asbestos.  

The appellant testified at a person hearing in January 2003 
that the veteran's exposure to asbestos in service caused him 
to develop cancer, including lung cancer, anemia, diabetes, 
and other medical problems.  The appellant maintains that the 
veteran began developing respiratory problem in 1995:  he had 
difficulty breathing.  She stated that the pleural plagues 
found on the veteran's lungs in 1997 were caused by his 
exposure to asbestos and could be secondary to lung cancer.  
During the hearing, submitted an excerpt from a medical 
publication regarding a case study of asbestos exposure 
complicated by a malignant pheeochromocytoma in Japan.  The 
study involved a patient who had an occupational history of 
exposure to asbestos and pleural plague (found on X-ray 
studies of the chest).  There was also a tumor on the right 
adrenal gland, and metastasis of the tumor was found in the 
lung, liver, and bone.  This was the first reported case of 
asbestos exposure complicated with malignant 
pheochromocytoma.  

The record also includes a VA opinion dated in November 2003 
regarding the cause of the veteran's death.  After reviewing 
the entire record, the doctor addressed issues raised by the 
appellant and provided an opinion regarding the cause of the 
veteran's death.  

As to the appellant's contention that pleural plagues found 
on the veteran's lungs in 1997 and the notation regarding 
asbestos exposure establishes that the veteran's pulmonary 
disorder was caused by service, the doctor reviewed the 
medical history, and provided a recitation of the events 
leading to notations referring to asbestosis in the veteran's 
medical record.  He observed that an incidental notation on 
the CT of the abdomen with and without contrast was #4 
cholelithiasis, that is gallstones, and lastly "multiple 
pleural-based plaques" seen at the lung bases, suspicious 
for asbestosis-related pleural disease.  He the provided the 
following opinion:

That does not make the diagnosis 
completely, there are things that cause 
multiple pleural-based plagues, 
regardless of whether you are around 
asbestos or not.  No effort was ever made 
to treat this gentleman for anything 
having to do with those plagues or 
asbestos.  These plaques did not cause 
any significant extensive damage to the 
lung in the form of large cancers, they 
were always mentioned for the sake of 
completeness.  The only problems that 
were found that were of any consequence 
whatsoever, and no aggressive therapy was 
instituted toward them either, were the 
occasional pleural effusions, or 
collection of fluid in the pleural sac.  
There are dozens of causes of pleural 
effusions, including disease in the 
liver, especially metastatic disease in 
the liver, or congestive heart failure, 
which could, and was caused this man's 
low serum albumin and persistent anemias.  

In a lengthy surgical procedure which was 
an exploratory laparotomy, debulking, and 
biopsy of the right adrenal tumor/mass, 
and a biopsy of the liver, plus 
exploration along the aorta and 
retroperitoneal areas to excise or biopsy 
multiple lymph nodes.  (Sic)  There was a 
suspicious mass or colon located 
previously on colonoscopy and attention 
was directed to that area and they opened 
and removed what were polyps from the 
colon.  They biopsied the right adrenal 
mass, they biopsied the liver, they did 
an intraoperative cholangiogram, and went 
on to remove the gallbladder, but did not 
do a common bile duct exploration due to 
a "negative" cholangiogram.  

The doctor continues with a medical description of how the 
surgeons looked for any obvious spread across the wall of 
the colon and how they performed several other needle 
biopsies of the liver, and of a mass located near the 
kidney.  

The doctor considered the possibility, raised by the 
appellant, that the veteran having what would be a very 
active cancer due to asbestos in his lungs and concludes 
that there is absolutely no evidence to support this 
position.  He states:

The pleural-based plaques were there.  
These were incidental findings.  They 
may, or may not, have been due to 
asbestos.  Frankly, I would opine that 
they were likely due to the exposure of 
asbestos in his life at some point.  I do 
not, however, feel that they were a 
source of asbestos-caused significant 
disease like a bronchial lung cancer or a 
mesothelioma.  There was no evidence for 
this.  

In fact, if an asbestos-caused tumor was 
present, they certainly did not treat 
that disease, and I did not see any 
significant remarks that were 
contemporaneous with the care or surgery 
of this man to indicate that any danger 
existed, or any possibility existed that 
they had significant problems, due to 
asbestos.  They did not biopsy the lungs.  
They did not treat the lungs.  And at the 
very end of this man's life, on admission 
one or two days before his death, he had 
minimal respiratory symptoms for an 
individual with such significant anemia, 
and that close to death.  

The doctor also addressed the opinions provided by Dr. Hart 
and his nurse practioner.  He observes that the primary 
diagnosis for the veteran was neuroendocrine cancer.  He 
observes that the nurse practioner did not give an 
unequivocal diagnosis, only that there is possible exposure 
and not disease.  He also observes that it does not matter if 
the veteran had asbestos exposure because it did not cause 
anything that contributed to his death.  

The doctor also referred to arguments the appellant made in 
support of her claim in August 2000 where she sites the CT 
scan report from Columbia Regional Medical Center dated 
December 1997 which states "the lung bases show multiple 
small plaques, which are calcified," and she underlined and 
capitalized the work likely secondary to asbestos-related 
pleural disease.  The doctor indicated that the use of the 
work "likely" by the radiologist was not a diagnosis but a 
possibility.  He points out that there was no significant 
disease besides calcium locally.  

The doctor concludes his opinion with, 

My final diagnosis is cancer of the right 
adrenal gland.  A neuroendrocrine cell 
cancer with involvement of the superior 
perirenal vascular system, metastatic via 
possibly hematgenous spread, or lymphatic 
spread, or both, to at least biopsy-
proven liver and bone, and possibly lung.  
The secondary finding on chest 
radiography noted as (sic) calcified 
pleural plaques involving pleura and 
diaphragm as an incidental finding, and 
also two or three lung nodules which may 
or may not have presented metastatic 
primary tumor.  

Primary cause of death was secondary to 
both tumor invasion of bone, which 
obliterated a significant amount of the 
bone marrow, which is where this man's 
blood was produced and that amount of 
chemotherapy that was used to kill the 
tumor cells, which unfortunately also, 
temporarily at least, kills the blood 
making cells in the body.  

The adrenal gland can produce clear cell 
carcinomas, which were . . . observed at 
the time of surgery, by the surgeon. . . 
. The adrenal gland is a hormone-
producing endocrine gland that produces 
both circulating hormones within the 
cortex, such as cortisol, and also from 
the medulla, such as adrenaline or 
noradrenaline.  In no way does the 
adrenal gland function as "lymphatic 
organ."  It is not a lymph gland....

The pleural-based, diaphragmatic-based 
plaques that are calcified have, in our 
society, asbestos as the leading cause, 
but there are may other causes for those 
plagues.  There was no evidence that any 
of the cancers that can be formed as a 
result of asbestos exposure were ever 
noted here, found here or treated here.  
There is no evidence that the plagues 
that were referred to, caused any 
significant local damage in the pleural 
area, and certainly not in the lungs to 
the extent that it caused this man's 
death, or contributed to his death in any 
significant way.  Again, the cause of 
death was anemia, which was a direct, and 
indirect, effect of the neuroendocrine 
carcinoma produced in the retroperitoneal 
area by the right adrenal gland 
carcinoma, and the chemotherapy given to 
treat that cancer.  

The doctor also addresses the appellant's point that the 
primary site of the cancer is undeterminable.  The VA 
physician found, based upon his review of the many medical 
record in this case, that the veteran had adrenal cancer, 
that it spread to his lungs, liver, and bones, and it is all 
the same tumor.  He indicated that the appropriate way to 
phrase the final diagnosis was "neuroendocrine carcinoma in 
the lungs, liver, and bones."  

Having carefully considered that evidence, the Board finds 
that service connection for cause of the veteran's death is 
not warranted.  There is no evidence that links the cause of 
the veteran's death to his service.  In viewing the 
circumstances of this case, the Board finds that the November 
2003 VA opinion that the veteran's anemia, metastastic 
neuroendocrine carcinoma with metastases of the lungs, liver, 
and bone were not the result of the veteran's exposure to 
asbestos in service is highly probative of the issue at hand 
and outweighs the medical evidence that suggesting that the 
nodules found on the veteran's lungs were the result of 
exposure to service (see the December 1997 CT scan and the 
June 1999 statement of the nurse practioner), the excerpts 
submitted by the appellant, and the appellants testimony.  
The doctor based his opinion a review of the claims file and 
has provided an extensive rationale for the opinion.  The 
opinion is also supported by the medical evidence.  Thus, the 
medical evidence is deemed credible by the Board and does not 
support the appellant's contention that the causes of the 
veterans' death stemmed from his exposure to asbestos during 
service.  It addresses the points raised by the appellant and 
provides a medical opinion based upon a complete review of 
the record

As noted, the December 1997 CT scan and the June 1999 
statement rendered by the nurse practioner provide that the 
nodules found on the veteran's lungs may have been or were 
possibly caused by asbestos or as indicated by the nurse 
practioner metastasis.  This evidence does not establish a 
definite connection between the veteran's exposure to 
asbestos and the development of his pulmonary exposure and is 
speculative at beside.  See 38 C.F.R. § 3.102 (2002).  It 
does not do that because, as the medical evidence 
demonstrates, the nodules in his lungs were not the cause of 
his death and, as noted by the VA examiner in his opinion of 
November 2003, did not contribute, substantially or otherwise 
to his death.  Asbestos-caused tumors were not present.  
Based upon his review of all the medical evidence, he stated 
that pleural-based plaques did not cause significant damage.  

As to the medical excerpt provided by the appellant at the 
hearing, this document may be significant for medical 
studies, but does not address the issue of whether asbestos 
exposure caused the development of the tumor of the adrenal 
gland that ultimately lead to metastasis of the lungs.  
Unlike the November 2003 opinion, the findings were not based 
on a review of the veteran's case and did offer an opinion 
contrary to the November 2003 opinion.  The medical abstract 
submitted by the appellant does not address the facts of the 
veteran's specific case.  The U. S. Court of Appeals for 
Veterans Claims has determined that the medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The Board concludes that the medical 
abstract submitted by the appellant in this appeal does not 
show to any degree of specificity a relationship or 
connection between the veteran's fatal tumor of the adrenal 
gland that ultimately lead to metastasis of the lungs and any 
exposure to asbestos during his active service.

The appellant does not allege that she has the medical 
expertise to provide the competent medical evidence necessary 
to establish a connection between the cause of the veteran's 
death and service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, her allegation 
that the veteran's death was caused by his exposure to 
asbestos in service is not persuasive as competent medical 
evidence.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for service connection for cause of the veteran's death 
must be denied.  

II.  Veterans Claim Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA in a letter dated in May 2001.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claim and the responsibilities 
of VA and the appellant in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
appellant's claim was, among other things, evidence that the 
veteran's death was caused by a disease or injury incurred in 
or aggravated by service, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the appellant, and (3) the appellant is 
responsible for supplying VA with sufficient information to 
obtain relevant records on her behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  Specifically, 
the veteran was asked to provide the names of all healthcare 
providers, including Dr. Lowell Hart, who had information 
regarding her claim.  The Board notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  In any event, the RO's letter of May 2001, 
asked the appellant to identify any information or evidence 
in reference to the claim.  In addition, a supplemental 
statement of the case dated in April 2004 reiterated the 
requirements of the VCAA and provided the implementing 
regulations.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained VA medical records identified by 
the veteran.  In addition, a VA opinion specific to the 
appealed issue was obtained in November 2003.  That opinion 
is adequate for rating purposes.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



